DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 26 April 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claim 7 has been cancelled.

Response to Arguments
Applicant’s arguments with respect to Claims 3, 4, 8, and 10 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 3, 4, 8, and 10 has been withdrawn. 
Applicant’s arguments with respect to the Prior Art Rejections have been fully considered and are persuasive.  The Prior Art Rejections have been withdrawn. 

Allowable Subject Matter
Claims 1 – 6 and 8 - 10 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art fails to anticipate nor render obvious the claimed weights, dimensions and attachment device. These features are critical to the applicant’s invention as they allow for determining if a floor slab has been finished to a desired hardness to resist abrasion and perform as intended, as discussed in [0030 – 0035] of the filed specification.
Regarding Claim 2, the prior art fails to anticipate nor render obvious element d. of the claim, in combination with the recited claim limitations. These features are critical to the applicant’s invention as they allow for decreasing the likelihood of a scratch from one pin being coincident with the scratch of another pin while also maintaining a stable platform, as discussed in [0027] of the filed specification.
Regarding Claim 3, the prior art fails to anticipate nor render obvious element f. of the claim, in combination with the recited claim limitations. These features are critical to the applicant’s invention as they for repeatable measurement of the concrete surface while minimizing danger at the worksite, as discussed in [0003 – 0006] of the filed specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856